Supreme Court Rule 10 (Michie's Digest Rule 20) provides that appellant's brief shall contain a concise statement of so much of the record as fully presents every error and exception relied on, and if the insufficiency of the evidence to sustain the verdict or finding, in fact or law, is assigned, the statement shall contain a condensed recital of the evidence in narrative form so as to present the substance clearly and concisely. Such statement will be taken to be accurate and sufficient for decision unless the opposite party in his brief shall make the necessary corrections or additions.
The appellant in his brief has in the instant case filed such a statement, which under the above rule we must take as sufficient for decision of this appeal.
Based upon the statement of the evidence in appellant's brief, which is not denied or refuted in any brief for appellee, we hold that the evidence was not sufficient to convict, and that the defendant was entitled to the general charge. Mathews v. State, 21 Ala. App. 231, 106 So. 889.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.